t c summary opinion united_states tax_court gregory s robinette petitioner v commissioner of internal revenue respondent docket no 16875-04s filed date gregory s robinette pro_se william j gregg for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to a charitable_contribution_deduction in and whether petitioner is entitled to miscellaneous_itemized_deductions for the taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in fort ashby west virginia on the date the petition was filed in this case during the year in issue petitioner was employed by sprint as an installation technician petitioner began working for sprint early in from that time through the year in issue petitioner worked out of sprint’s office in pennausken new jersey also during this time petitioner maintained his residence in cumberland maryland because of its proximity to his friends’ and to his family’s residences petitioner when working traveled approximately miles round trip from cumberland to pennausken additionally while working at sprint during and petitioner’s territory was pennsylvania new jersey and new york petitioner would travel to different job locations within these states during his employment with sprint sprint considered pennausken new jersey petitioner’s home_office and therefore only reimbursed petitioner for all employment-related travel_expenses incurred while away from pennausken petitioner electronically filed his federal_income_tax return for in a timely manner on date petitioner attached to hi sec_2002 federal_income_tax return a schedule a on hi sec_2002 schedule a petitioner claimed as follows in pertinent part itemized_deductions line line line line line line line line line state_and_local_income_taxes total taxes gifts to charity by cash or check other than by cash or check total contributions to charity unreimbursed employee business exp total limited misc expenses net limited misc deduction total itemized_deductions amount dollar_figure big_number big_number big_number big_number big_number big_number big_number in the notice_of_deficiency respondent denied petitioner the claimed charitable_contribution_deduction and the claimed miscellaneous_itemized_deductions because the remaining itemized_deductions were less than the standard_deduction for taxable_year respondent calculated petitioner’s deficiency using the standard_deduction of dollar_figure discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in the present case moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute indopco 1we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 inc v commissioner 503_us_79 292_us_435 sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir with these well-established propositions in mind we must determine whether petitioner has satisfied his burden of proving that he is entitled to the claimed deductions mentioned above gifts to charity as previously stated on petitioner’s schedule a filed with his federal_income_tax return for taxable_year he reported the following gifts to charity itemized_deductions gifts by cash or check gifts other than by cash or check total gifts amount dollar_figure dollar_figure respondent determined that petitioner did not adequately substantiate that any of the claimed gifts to charity were made accordingly respondent disallowed the total amount of petitioner’s claimed gifts to charity deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 sec_1_170a-13 income_tax regs in turn sets forth the types of substantiation necessary to support deductions for charitable_contributions the applicable regulations require a taxpayer to maintain for each contribution of money a canceled check a receipt from the donee organization showing the date and amount of the contribution or other reliable written records showing the name of the donee and the date and amount of the contribution see sec_1_170a-13 income_tax regs for charitable_contributions of property other than money taxpayers generally must maintain for each contribution a receipt from the donee showing the following information the name of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs petitioner has not maintained any of the records required to substantiate his claimed charitable_contributions petitioner testified at trial that during he made weekly cash contributions of between dollar_figure and dollar_figure at the sunday services of the methodist church in shortgap west virginia petitioner further testified that he contributed clothing to the salvation army during the year in issue petitioner has not offered into evidence any documentary substantiation in support of his claimed charitable_contributions on the basis of the record we find petitioner’s testimony credible as to the portion of charitable gifts made to the methodist church although petitioner has no records we conclude that petitioner is entitled to a deduction for cash charitable gifts for the taxable_year of dollar_figure however he is not entitled to a deduction for gifts other than by check or cash miscellaneous_itemized_deductions on hi sec_2002 schedule a petitioner deducted unreimbursed employee business_expenses of dollar_figure respondent determined that petitioner did not adequately substantiate any of the claimed unreimbursed employee business_expenses in the alternative respondent argued that if petitioner did substantiate the unreimbursed employee business_expenses petitioner is not entitled to deduct such expenses pursuant to sec_162 because the expenses were not incurred away from home before we determine whether petitioner has substantiated his claimed unreimbursed employee business_expenses we first decide whether petitioner incurred these expenses away from home a taxpayer generally may not deduct personal_living_and_family_expenses sec_262 however sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 the performance of services as an employee constitutes a trade_or_business see sec_1_162-17 income_tax regs the employee must show the relationship between the expenditures and the employment see evans v commissioner tcmemo_1974_267 affd in part revd in part 557_f2d_1095 5th cir the taxpayer bears the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir further sec_162 generally permits a deduction for traveling expenses_incurred while away from home in the pursuit of a trade_or_business 67_tc_824 this court has generally defined the word home as used in sec_162 to refer to the vicinity of a taxpayer’s principal place of employment and not to the place where the taxpayer’s personal_residence is located if that personal_residence is different from the principal place of employment 72_tc_190 affd 662_f2d_253 4th cir 49_tc_557 an exception is made if the taxpayer’s place of employment in another area is temporary as opposed to indefinite in that case the taxpayer’s personal_residence may be his tax_home 358_us_59 mitchell v commissioner tcmemo_1999_283 additionally if a taxpayer does not have a principal place of employment his permanent residence is his tax_home for purposes of sec_162 115_tc_210 a place of business is temporary if the employment is such that termination within a short_period could be foreseen 74_tc_578 see 53_tc_269 conversely employment is indefinite if termination could not be foreseen within a reasonably short_period 54_tc_355 affd 438_f2d_1216 6th cir whether employment is temporary or indefinite is a question of fact peurifoy v commissioner supra pincite in the present case petitioner’s expenses were incurred in traveling from cumberland maryland to pennausken new jersey and in staying overnight in pennausken petitioner began working out of sprint’s pennausken office in sprint considered pennausken petitioner’s home_office and only reimbursed petitioner for expenses while away from pennausken petitioner testified that his choice to live in cumberland maryland and to make the approximate mile round trip to pennausken was a personal choice it is clear from the record that pennausken new jersey was not a temporary place of business for petitioner therefore we conclude that pennausken new jersey was petitioner’s tax_home for taxable_year because petitioner was not away from home when he incurred his claimed unreimbursed employee business_expenses he is unable to deduct these expenses under sec_162 therefore we need not and do not decide whether petitioner has substantiated his claimed miscellaneous_itemized_deductions accordingly respondent’s determination on this issue is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent 2because the remaining itemized_deductions were less than the standard_deduction for respondent’s calculation of petitioner’s deficiency using the standard_deduction is correct
